Citation Nr: 1017791	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




REMAND

The Veteran had active military service from July 1949 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2007 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, wherein the RO denied claims 
of service connection for a low back disability, hearing 
loss, and tinnitus.

The Veteran requested a hearing before the Board in a 
November 2008 substantive appeal.  A hearing was scheduled 
for April 7, 2010, at the RO in Wichita.  In March 2010, the 
Veteran stated that he wished to cancel the hearing and to 
have the Board make a decision on the evidence of record.  
Under these circumstances, the Board finds that the Veteran 
has been afforded his opportunity for a hearing and that his 
request to testify before the Board has been withdrawn.  
38 C.F.R. § 20.704(e) (2009). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran asserts that he injured his back during military 
service and that he was treated at Balboa Naval Hospital in 
San Diego, California.  He believes that any current low back 
disability is a result of the in-service injury.  Thus, the 
Veteran contends that service connection is warranted for a 
low back disability.

The available service treatment and personnel records are 
negative for any reference to a low back injury or to the low 
back in general other than normal entrance and separation 
examinations.  However, a personnel record entry documents 
that, on August 26, 1951, the Veteran was transferred from 
the USS Cockrell to the United States Naval Hospital in San 
Diego, California.  A separate entry dated September 13, 
1951, shows that the Veteran was transferred from that 
facility after being in the hospital for 18 days.  The reason 
for the hospitalization is not documented.

The Board finds that the low back claim should be remanded in 
order to request clinical records of the hospitalization that 
occurred in August and September 1951.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The Board 
notes that a record request was made by the RO to the San 
Diego Naval Medical Center in September 2007.  The request 
listed the date of hospitalization as "unknown" and listed 
the dates of outpatient treatment as "all."  Later in 
September 2007, the facility responded "NOT IN CHCS/ACCESS 
OR MICROCHIP; NO RECORDS."  The Board suspects that a 
narrower date range may provide a greater chance at yielding 
a positive result.  Therefore, on remand, another records 
request should be made to the San Diego Naval Medical Center 
for clinical and hospitalization records with a date range of 
August 1951 to September 1951.

The current record reflects that the Veteran has received 
post-service treatment at the VA Medical Centers (VAMCs) in 
Kansas City, Missouri, and Topeka, Kansas.  Records from as 
early as November 2005 have been obtained.  An abstract from 
the Kansas City VAMC shows that the Veteran was hospitalized 
at that facility for three days in May 1955.  Although it 
appears that the Veteran was treated for an unrelated 
mandible fracture, records from that time period may be 
useful in determining whether the Veteran had any other 
disabilities (such as a low back disability) just two years 
after his period of military service.  Additionally, the 
treatment records that are of record suggest that the Veteran 
was treated at the Kansas City and Topeka VAMCs prior to 
November 2005.  Thus, on remand, a complete set of records 
prior to November 2005 should be obtained from the two 
facilities, including a request for the May 1955 
hospitalization records.  Furthermore, updated VA treatment 
records since January 2007 should be obtained in light of the 
remand.

On remand, the Veteran should be scheduled for a VA spine 
examination in connection with the claim with a view towards 
determining whether the Veteran in fact has a low back 
disability.  Additionally, a complete medical history should 
be taken regarding his low back injury and an opinion should 
be provided by the examiner as to whether the Veteran has a 
low back disability that had its onset during or that can be 
otherwise attributed to his active military service.

As noted previously, the April 2007 and October 2007 rating 
decisions denied claims of service connection for hearing 
loss and tinnitus.  When the Veteran filed his notice of 
disagreement in January 2008, he listed the two claims in 
addition to the low back claim.  A statement of the case 
(SOC) is required when a claimant protests a determination.  
38 C.F.R. § 19.26 (2009).  To date, no SOC has been furnished 
regarding the hearing loss or tinnitus claim, or at least no 
SOC has been associated with the claims file that is before 
the Board.  When a SOC was issued by the RO in October 2008, 
it only referred to the low back claim.  Although the RO 
certified all three claims to the Board and the Veteran's 
representative continued to provide argument concerning the 
hearing loss and tinnitus claims, a SOC is required in this 
instance.  The Board must remand the two issues for such an 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this case is REMANDED for the following actions:

1.  Contact the appropriate custodian and 
request the Veteran's clinical and 
hospitalization records from the Balboa 
Naval Medical Center in San Diego for the 
date range August 1951 to September 1951.

2.  Obtain the Veteran's more recent 
treatment records (since January 2007) 
from the Kansas City and Topeka VAMCs and 
associate the records with the claims 
folder.  Also, obtain his VA treatment 
records dated prior to November 2005, 
including any records created in 
connection with a May 1955 
hospitalization at the Kansas City VAMC.  
The request should include a search of 
non-digital and/or retired records as 
needed.

3.  Notify the Veteran of the results of 
the record requests.  If records are not 
received from any source, follow the 
notification procedures of 38 C.F.R. 
§ 3.159(e).

4.  After completing the above 
development, schedule the Veteran for a 
VA spine examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate 
tests and studies, to include x-rays of 
the lumbar spine, should be performed and 
all clinical findings should be reported 
in detail.  The examiner should identify 
the Veteran's low back disabilities, if 
any, and take a complete medical history 
from the Veteran regarding his low back.  
Based on a review of the evidence of 
record, the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has a current low back 
disability that had its onset during or 
is otherwise related to his active 
military service.  The examiner should 
also indicate whether any such disability 
is more likely than not of post-service 
onset.  All opinions should be set forth 
in detail and explained in the context of 
the record.  An opinion should be 
provided for each identified low back 
disability.

5.  If a statement of the case on the 
issues of entitlement to service 
connection for hearing loss and tinnitus 
has already been issued, include a copy 
in the claims file.  If one has not 
previously been issued, prepare one in 
accordance with 38 C.F.R. § 19.29 (2009) 
regarding the claims of service 
connection for hearing loss and tinnitus.  
This is required unless the matters are 
resolved by granting the full benefits 
sought, or by the Veteran's withdrawal of 
the notice of disagreement.  If, and only 
if, the Veteran files a timely 
substantive appeal should either of these 
two issues be returned to the Board.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a low back disability.  If 
the benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

